July31,2013 Rolaine S. Bancroft, Esq. Senior Special Counsel United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: WFRBS Commercial Mortgage Trust 2012-C7 Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-177891-01 The Royal Bank of Scotland plc Form ABS-15G for the Reporting Period January1, 2012 to December 31, 2012 Filed February 13, 2013 File No. 025-00538 Liberty Island Group I LLC FormABS-15G for the Reporting Period January1, 2012 to December31, 2012 Filed February11, 2013 File No. 025-01194 Dear Ms. Bancroft: We are counsel to RBS Commercial Funding Inc. (“RBSCF”) in connection with your letter dated June28, 2013 (the “Comment Letter”), transmitting comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) relating to the above-captioned Form10-K and FormsABS-15G.As discussed with Michelle Stasny, Special Counsel in the Office of Structured Finance, this letter confirms that we plan to respond to the comments on or before August14,2013.RBSCF greatly appreciates the Staff's flexibility in this regard. July 31, 2013 Very truly yours, /s/ Patrick T. Quinn Patrick T. Quinn cc: Douglas Tiesi Joseph Thomas, Esq. Page 2
